Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 1 of 6 PageID# 105



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA

In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                 Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
FACE COVERINGS AND SOCIAL DISTANCING IN
COURTHOUSES ACROSS THE DISTRICT



                      General Order No. 2020-14

     The United States District Court for the Eastern District of

Virginia   has   continued   to   closely   monitor    the   outbreak   of

Coronavirus Disease 2019 (COVID-19), as well as the developing

guidance from the Centers for Disease Control and Prevention (CDC),

and state and local health authorities.         Consistent with recent

guidance released from the Administrative Office of the United

States Courts (AO), the standard for determining the degree of

operations at our Courthouses will draw heavily from state and

local   guidance,    as   well    as   complimentary     CDC   guidance,

particularly with respect to face coverings.

     Virginia has been under a “stay at home” order for many weeks.

On May 4, 2020, the Governor of Virginia first announced that, if

there was a continued downward trend in certain COVID-19 statistics

in Virginia, starting on May 15, 2020, with appropriate social

distancing and other restrictions in place, Virginia would begin

a phased reopening that would allow more businesses to open their
    Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 2 of 6 PageID# 106



doors and provide services to the public. 1             On May 13, 2020, the

Governor confirmed his intention to begin a phased approach to re-

opening      some   Virginia    businesses   on   May   15,   2020,   with   the

exception of multiple counties/cities in Northern Virginia due to

the     severity    of   the   local   COVID-19   outbreak    in   those   areas.

Notably, this Court’s Albert V. Bryan U.S. Courthouse is located

in Alexandria, Virginia, 2         in the area that will not begin easing

restrictions on May 15, 2020. Accordingly, while Virginia is

beginning to ease some restrictions on certain businesses and the

overall movement of Virginians, the limited opening comes with

substantial caveats aimed at limiting person-to-person contact, to

include continuing to strongly encourage or require six foot social

distancing and that individuals wear face coverings when in public

settings (workers in certain businesses that are reopening or

expanding operations will be required to wear face coverings). 3

        Consistent with AO guidance, this Court has continued to

evaluate the appropriate level of operations in our facilities,


1See https://www.governor.virginia.gov/media/governorvirginiagov/executive
-actions/EO-61-and-Order-of-Public-Health-Emergency-Three---Phase-One-
Easing-Of-Certain-Temporary-Restrictions-Due-To-Novel-Coronavirus-(COVID-
19).pdf (explaining that the path forward in Virginia “will not be business
as usual” and that we must all “continue to practice physical distancing
. . . and to wear [a] face covering whenever possible”).

2 The Martin V.B. Bostetter, Jr. U.S. Courthouse is also located in
Alexandria, Virginia, and the Chief Bankruptcy Judge will address the
appropriate operational procedures for the Bankruptcy Court in that
facility.

3 See https://www.governor.virginia.gov/media/governorvirginiagov/governor-
of-virginia/pdf/Virginia-Forward-Phase-One-Business-Sector-Guidelines.pdf.

                                         2
    Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 3 of 6 PageID# 107



always mindful of its responsibility to balance the health and

safety of jurors and prospective jurors, court employees, criminal

defendants,         counsel,     judges,       and     the     public      with    its

Constitutional responsibility to continue federal court operations

during     the    COVID-19     outbreak.       In    order    to   supplement     steps

previously taken by this Court, and in accordance with public

health authorities’ continued advisories to public and private

agencies to take necessary and appropriate precautions to reduce

the possibility of exposure to COVID-19 and to slow the spread of

the disease, this Court finds it necessary and appropriate to adopt

a social distancing and face covering policy for all Courthouse

employees, contractors, and visitors.                 Such policy is adopted in

conformity with recommendations from Virginia health authorities

and the CDC, with the CDC advising that face coverings should be

worn in public places when social distancing may be difficult to

maintain, especially in areas with significant community-based

transmission. 4         Unquestionably, Northern Virginia remains an area

with     significant      community-based       transmission,       and    there   has

likewise         been    continuing    community         transmission        in    the

cities/counties          surrounding   the      other        Courthouses    in     this

District.        Accordingly, to safeguard the health and safety of the

general public, court personnel, counsel, litigants, other case


4See https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-
face-cover.html.

                                           3
Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 4 of 6 PageID# 108



participants, and visitors to our Courthouses, it is hereby ORDERED

that, effective Friday, May 15, 2020, all individuals intending to

appear in person in the Courthouses in our District, to include

employees,        vendors,        contractors,            litigants,     attorneys,

stakeholders from other agencies, and members of the public, shall

be required to:

       (1) wear a face covering that covers your nose and mouth

       continuously when in public areas and shared common spaces in

       our Courthouses, to include hallways, entrance foyers, and

       courtrooms.       Inside of each courtroom, the presiding judge

       may permit removal of face coverings for the purposes of

       facilitating a hearing or otherwise promoting the functioning

       and effective operation of the Court, with efforts made to

       ensure    that    individuals       permitted       to   remove   their   face

       coverings stay at least six feet apart from other individuals;

       (2)    engage    in   social   distancing          within   our   Courthouses

       whenever possible, which involves staying at least six feet

       apart from other individuals; and

       (3) stay home if you are sick.

Any   visitor    seeking     entry    to   our      Courthouses    without   a   face

covering will be denied entry by security staff and will be asked

to contact the office/chambers to be visited and determine whether

alternate arrangements can be made to accomplish the business needs

of    the    visitor    without   entry        to   the   Courthouse.      Should   a

                                           4
    Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 5 of 6 PageID# 109



sufficient supply of face coverings/masks become available to

individual Court units, such Court units will provide a face

covering/mask to those seeking entry that do not have their own

covering.       Any individual granted entry to our Courthouses that

refuses to continuously wear their face covering over their nose

and mouth as required by this Order will be subject to removal

from the Courthouse. 5

        In private office areas within our Courthouses, employees of

the Clerk’s Office and the Probation Office should be spaced at

least six feet apart and maintain social distancing throughout the

workday to the greatest extent practicable.           If such employees do

not have an enclosed office space or are unable to maintain six

feet of distance between themselves and others, face coverings

shall      be   worn   in   office   settings,   to   include    during   all

interactions with litigants, attorneys, supervisees, or members of

the public.      Judges of this Court are encouraged to implement these

same social distancing and face covering precautions in their

individual chambers.




5 If an individual cannot safely wear a face covering/mask due to a medical
condition that causes them to have difficulty breathing, such individual
almost certainly qualifies as a “vulnerable individual” as defined by the
CDC and should strongly consider avoiding entry into any public spaces,
including our Courthouses.    However, to the extent a litigant, or other
individual, has a condition where it is medically unsafe for them to wear
a face covering (to include children under two years old) but also has a
critical need to enter one of our Courthouses, the presiding judge at each
Courthouse may make exceptions to the face covering requirement.

                                       5
Case 2:20-mc-00007-MSD Document 14 Filed 05/14/20 Page 6 of 6 PageID# 110



     The above restrictions, while temporary, will remain in place

until further Order of the Court, based upon recommendations of

national and state, and local health officials.

     It is so ORDERED.




                                                  /s/
                                             Mark S. Davis
                                  CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
     14
May ____, 2020




                                   6
